Campbell, J.,
delivered the opinion of the court.
It is not apparent from the record that “ the commissioners acted upon testimony that was irrelevant or incompetent, and that their award was contrary to law and such evidence as was competent and relevant, and that injustice has been doneand, therefore, it was not error for the circuit judge to refuse to order a new inquest. In such cases as this much must be left to the determination of the commissioners, for it is often exceedingly difficult to arrive at even approximate justice where questions of value are to be determined. Scarcely anything is so variable, according to circumstances, as value. When it comes to determining the value of a right of way for a telegraph line over the right of way of a railroad company, we are met by the difficulty of the absence of any satisfactory criterion of value, except the opinions of those familiar with such matters, as to its worth in the market. To the extent that the right of way to a telegraph company over this railroad right of way is of value to the railroad company for any use or for sale, and for any damage to the railroad company besides the deprivation of the use, and the profit of a sale, the railroad company is entitled to be compensated, for less than this will not make it whole, and to be made whole is the measure of its right.

Affirmed.